NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     CARL DAVID ROGERS, Appellant.

                      No. 1 CA-CR 20-0267
                         FILED 1-07-2021
                AMENDED PER ORDER FILED 01-11-2021

           Appeal from the Superior Court in Maricopa County
                        No. CR2015-114429-001
           The Honorable Roger L. Hartsell, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                              STATE v. ROGERS
                             Decision of the Court




                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge David B. Gass and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1             Carl David Rogers timely filed this appeal in accordance with
Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969),
following the superior court’s restitution order. Rogers’s counsel has
searched the record on appeal and found no arguable question of law that
is not frivolous. See Anders, 386 U.S. at 744; see also State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). Rogers filed a supplemental brief in propria
persona, raising concerns about the restitution order and the application of
his release bond.

¶2            We address Rogers’s issues and review the record for
reversible error. Clark, 196 Ariz. at 537, ¶ 30. We view the evidence in the
light most favorable to sustaining the superior court’s findings and resolve
all reasonable inferences against Rogers. See State v. Guerra, 161 Ariz. 289,
293 (1989). Having reviewed the record, we find no reversible error and
affirm.

¶3            In 2016, a jury found Rogers guilty of theft, unlawful use of
means of transportation, and unlawful flight from law enforcement. The
convictions stemmed from a burglary at a car repair shop after which
Rogers fled the scene in N.F.’s truck. The superior court sentenced Rogers
to concurrent prison terms, the longest of which was nine years. The court
also ordered Rogers to pay $5,187.29 in restitution to N.F. to compensate for
his truck damage, and $1,975.48 to the Maricopa County Sherriff’s Office
(“MCSO”) for extradition costs.

¶4            The superior court conducted several restitution hearings
while Rogers was incarcerated. During the final hearing, N.F. testified to
the extent of his truck damage. A litigation manager from N.F.’s insurance
provider further testified the truck was deemed a “total loss” because the
repairs exceeded the value of the vehicle. In regard to the restitution owed
to MCSO, the prosecutor explained the amount consisted of the costs
incurred while extraditing Rogers. At the conclusion of the hearing, the

                                        2
                             STATE v. ROGERS
                            Decision of the Court

superior court confirmed the original restitution order. Rogers timely
appealed.

¶5            The record reflects Rogers received a fair hearing. Rogers was
represented by counsel during the restitution proceedings and was present
for the hearing at which the court received evidence and ruled on
restitution. The State presented evidence sufficient to support the court’s
restitution order. The court considered N.F.’s testimony, the insurance
provider’s testimony, and the documentation evidencing payments made
to assess the damage to N.F.’s truck. The court issued a legal restitution
order based on the crimes of which Rogers was convicted and the costs
incurred by MCSO to extradite Rogers. See A.R.S. § 13–603(C) (“If a person
is convicted of an offense, the court shall require the convicted person to
make restitution to the person who is the victim of the crime . . . in the full
amount of the economic loss as determined by the court.”); see also A.R.S. §
13-3870.02 (“On conviction of the crime that caused a person to be
extradited to this state, the state or political subdivision . . . may recover
from the convicted person the actual expenses incurred by the extraditing
agency.”).

¶6              Rogers broadly argues the State’s failure to reproduce the
restitution ledger at one of the first hearings invalidates the superior court’s
restitution order. We disagree. Although the restitution ledger is absent
from the record on appeal, we do not find it relevant to our analysis. See
State v. Steffy, 173 Ariz. 90, 93 n.1 (App. 1992). The sentencing minute entry
sufficiently identifies the parties to whom restitution should be made and
the specific amounts. Id.

¶7            Rogers further argues that his bond forfeiture of $5,000
should be used to satisfy the restitution he owes MCSO. After Rogers failed
to appear in court, the superior court exonerated $10,000 of his posted bond
and entered judgment in favor of the State for the remaining $5,000. The
State received that judgement in lieu of Rogers’s appearance. See State v.
Surety Ins. Co., 127 Ariz. 493, 496 (App. 1980). In contrast, the restitution
order Rogers seeks to satisfy is payable to MCSO for the costs of extraditing
him. Rogers therefore may not satisfy the restitution he owes MCSO from
funds expended to satisfy a completely separate obligation.

¶8           We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm the restitution order. See Leon, 104 Ariz.
at 300-01.




                                       3
                            STATE v. ROGERS
                           Decision of the Court

¶9            Defense counsel’s obligations pertaining to Rogers’s
representation in this appeal have ended. Counsel need do no more than
inform Rogers of the outcome of this appeal and his future options, unless,
upon review, counsel finds “an issue appropriate for submission” to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court’s own motion, Rogers has thirty days
from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration. Rogers also has thirty days from the date of this
decision to proceed, if he wishes, with a pro per petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                        4